Case 1:16-cv-02137-WJM-KLM Document 94 Filed 12/23/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 16-cv-02137-WJM-KLM

  JENNIFER M. SMITH,

         Plaintiff,

  v.

  U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

         Defendant.


          JOINT MOTION TO STAY PROCEEDINGS RELATED TO COSTS AND
                     ATTORNEY’S FEES PENDING APPEAL


         Plaintiff Jennifer M. Smith and Defendant U.S. Immigration and Customs Enforcement

  (“ICE”) hereby jointly move for an Order staying proceedings regarding Plaintiffs’ entitlement

  to, and the amount of, costs and attorney’s fees pending the resolution of any appeal, and in

  support thereof state as follows:

         1.      On December 16, 2019, the Court granted Plaintiff’s motion for summary

  judgment in part and entered final judgment against ICE.    ECF Nos. 92, 93.

         2.      The Court also awarded Plaintiff costs pursuant to D.C.COLO.LCivR 54.1.          ECF

  No. 92 at 43; ECF No. 93 at 2.

         3.      In Freedom of Information Act cases, the Court may also assess against the

  government reasonable attorney fees and other litigation costs reasonably incurred in a case in

  which the claimant has substantially prevailed.   5 U.S.C. § 552(a)(4)(E)(i); see also, e.g., Davy
Case 1:16-cv-02137-WJM-KLM Document 94 Filed 12/23/19 USDC Colorado Page 2 of 5




  v. CIA, 550 F.3d 1155, 1159 (D.C. Cir. 2008) (discussing criteria considered by courts in

  determining whether a substantially prevailing FOIA litigant is entitled to attorney’s fees).

          4.      The deadline for Plaintiff to seek fees and costs is currently December 30, 2019,

  14 days after the entry of judgment.      Fed. R. Civ. P. 54(d)(2)(B)(i) (providing that, unless a

  statute or Court order provides otherwise, a motion for attorney’s fees must be filed no later than

  14 days after the entry of judgment); D.C.COLO.LCivR 54.1 (providing that a bill of costs shall

  be filed no later than 14 days after entry of judgment); ECF No. 93 at 2 (“Plaintiff shall have her

  costs by the filing of a Bill of Costs with the Clerk of this Court within fourteen days of the entry

  of judgment . . . .”).

          5.      If ICE elects to appeal the Court’s decision, the deadline for ICE to file a notice of

  appeal is February 14, 2020, 60 days after entry of judgment.       Fed. R. App. P. 4(a)(1)(B)(ii).

          6.      The decision whether to take an appeal in this matter will be made by the Office

  of the United States Solicitor General, not the U.S. Attorney’s Office for the District of

  Colorado.    It is not anticipated that a decision on appeal will be reached until close to the

  deadline for filing a notice of appeal.

          7.      The parties respectfully submit that it would be in the interests of justice and

  judicial economy, and an appropriate exercise of the Court’s discretion, to stay proceedings

  related to Plaintiffs’ costs and entitlement to attorneys’ fees until 30 days after the deadline to

  file a notice of appeal, if no notice of appeal is filed, or 30 days after the mandate issues in any

  appeal, if an appeal is taken.

          8.      This Court has the power to stay proceedings relating to fees and costs.

  Cf. Landis v. North American Co., 299 U.S. 248, 254-55 (1936) (“[T]he power to stay
                                                      2
Case 1:16-cv-02137-WJM-KLM Document 94 Filed 12/23/19 USDC Colorado Page 3 of 5




  proceedings is incidental to the power inherent in every court to control the disposition of the

  causes on its docket with economy of time and effort for itself, for counsel, and for litigants.

  How this can best be done calls for the exercise of judgment, which must weigh competing

  interests and maintain an even balance.); cf. also Vanech v. Acosta, No. 13-cv-00168-RPM, ECF

  No. 156 (D. Colo. Sept. 18, 2018) (Order staying further proceedings on Plaintiff’s motion for

  fees and expenses pending completion of appellate proceedings).

         9.      The Court should exercise its discretion to grant the requested stay in this case to

  promote efficiency and judicial economy.

                     a. If no appeal is taken, Plaintiff will file her bill of costs and any application

                         for attorney’s fees within 30 days of the expiration of the time to file a

                         notice of appeal.   No material delay will result from this extension, which

                         would alleviate uncertainty surrounding Plaintiffs’ entitlement to, and/or

                         the amount of, any fees and costs.

                     b. Similarly, if an appeal is taken, then the outcome of the appeal could moot

                         any issues with respect to Plaintiffs’ entitlement to fees and costs, or could

                         impact the amount of fees and costs that Plaintiff claims.

                     c. In either case, it would be more efficient for the Court to defer

                         proceedings on fees and costs until after it is determined whether an

                         appeal will be taken, and, if so, after the appeal is resolved.

         WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

  grant this motion and stay proceedings related to Plaintiffs’ costs and attorneys’ fees—including

  the filing of a bill of costs and a motion for fees, and any briefing or hearings related thereto—
                                                    3
Case 1:16-cv-02137-WJM-KLM Document 94 Filed 12/23/19 USDC Colorado Page 4 of 5




  until 30 days after the deadline to file a notice of appeal, if no notice of appeal is filed, or 30 days

  after the mandate issues in any appeal, if an appeal is taken.

          Respectfully submitted this 23rd day of December, 2019.

   DANIEL J. CULHANE LLC                                 JASON R. DUNN
                                                         United States Attorney
   s/ Daniel J. Culhane                                  District of Colorado
   Daniel J. Culhane
   1600 Broadway, Suite 1600                             s/ Ian J. Kellogg_____________
   Denver, CO80202                                       Ian J. Kellogg
   Telephone: 303.945.2070                               Assistant United States Attorneys
   Fax: 720.420.5998                                     1801 California Street, Suite 1600
   Dan@CulhaneLaw.com                                    Denver, Colorado 80202
   As Cooperating Attorney for the ACLU                  Telephone: (303) 454-0100
   Foundation of Colorado                                Fax: (303) 454-0404
                                                         ian.kellogg@usdoj.gov
   Mark Silverstein
   Sara R. Neel                                          Attorneys for Defendant
   American Civil Liberties Union
   Foundation of Colorado
   303 E. 17th Avenue, Suite 350
   Denver, CO 80203
   Telephone: 720.402.3107
   Facsimile: 303.777.1773
   msilverstein@aclu-co.org
   sneel@aclu-co.org

   Attorneys for Plaintiff




                                                     4
Case 1:16-cv-02137-WJM-KLM Document 94 Filed 12/23/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

  I hereby certify that the foregoing document, together with all attachments and supporting
  documents, if any, was filed with the Clerk of Court using the ECF system which will send
  notification of such filing all counsel of record via email.


                                                     /s Daniel J. Culhane




                                                 5
